                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY                 §
 COMMISSION,                                  §
                                              §
               Plaintiff,                     §
                                              §
 v.                                           §    Civil Action No. 3:17-CV-02569-L
                                              §
 TIM SHEPHERD M.D., PA d/b/a                  §
 SHEPHERD HEALTHCARE,                         §
                                              §
               Defendant.                     §

                            MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff Equal Employment Opportunity Commission’s Motion to

Reopen the Case Following Administrative Closure (“Motion”) (Doc. 26), filed August 30, 2018.

After careful consideration of the Motion, response, reply, pleadings, and applicable law, the

court grants the Motion (Doc. 26).

I.     Factual Background and Procedural History

       On September 20, 2017, Plaintiff Equal Employment Opportunity Commission (“EEOC”

or “Plaintiff”) brought this action against Defendant Tim Shepherd M.D., PA d/b/a Shepherd

Healthcare (“Shepherd” or “Defendant”) for alleged violations of Title VII of the Civil Rights

Act of 1964 (“Title VII”). The EEOC seeks injunctive relief under Title VII, back pay with

prejudgment interest, compensatory damages for past and future pecuniary and non-pecuniary

losses, punitive damages, and costs. On August 29, 2018, Defendant filed a voluntary petition

under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern

District of Texas in Bankruptcy Case No. 18-41895. In light of the bankruptcy proceeding, the


Memorandum Opinion and Order – Page 1
court entered an order, pursuant to 11 U.S.C. § 362, notifying the parties that an automatic stay

was in effect, and administratively closed the case.

        In its Motion, the EEOC requests that the court reopen the case and allow it to proceed

with its claims notwithstanding the bankruptcy proceeding. The EEOC contends that Bankruptcy

Code’s automatic stay provision does not apply to this action against Defendant because this

proceeding falls within the exception under 11 U.SC. § 362(b)(4) to the automatic stay

provision.1 Shepherd acknowledges that certain types of EEOC enforcement actions fall within

Section 362(b)(4)’s exception to the automatic stay but contends that the scope of this exception

does not extend to enforcement of a money judgment.                      In its reply, Plaintiff continues to

maintain that enforcement actions such as this, in which the EEOC seeks vindication of the

public interest, are exempted from the automatic stay provision. In addition, the EEOC clarifies

that it is not seeking to enforce a monetary judgment but, instead, seeks to prove that Shepherd is

liable for the claims asserted and obtain a judgment against Defendant for damages and

injunctive relief that will prevent Shepherd from “engaging in future discriminatory conduct in

violation of Title VII.” Pl.’s Reply 4.

II.     Section 362(b)(4)’s Exception to the Automatic Stay Provision

        Section 362’s automatic stay is “one of the fundamental debtor protections provided by

bankruptcy laws.” Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 503 (1986)


1
  The EEOC also contends that it should be allowed to conduct discovery to determine whether Defendant has
engaged in a fraudulent conveyance and created a successor company in an attempt to avoid prosecution under Title
VII. The parties dispute whether discovery regarding this issue should be undertaken in this action as opposed to the
bankruptcy proceeding. The court, however, need not decide this issue to rule on the EEOC’s Motion and determine
whether the relief sought by the EEOC in this action falls within Section 362(b)(4)’s exception to the automatic stay
provision, and any disputes between the parties regarding the appropriate scope of discovery can be handled via
normal discovery procedures, including objections, motions for protective orders, motions to quash, or motions to
compel.

Memorandum Opinion and Order – Page 2
(citation omitted). The automatic stay acts as an injunction that arises automatically upon the

filing of a bankruptcy petition. See 11 U.S.C. § 362(a). The stay enjoins specific acts against a

debtor in bankruptcy or a bankruptcy estate, including the commencement or continuation of

judicial proceedings against the debtor. Id. § 362(a)(1). The automatic stay prevents creditors

from seizing secured assets to give the debtor “breathing room” to reorganize. In re Stembridge,

394 F.3d 383, 387 (5th Cir. 2004). “Whether the stay applies to litigation otherwise within the

jurisdiction of a district court . . . is an issue of law within the competence of both the [district]

court within which the litigation is pending . . . and the bankruptcy court.” Hunt v. Bankers Tr.

Co., 799 F.2d 1060, 1099 (5th Cir. 1986) (footnote and citation omitted).

       Section 362(b) sets forth exceptions to the automatic stay. 11 U.S.C. § 362(b). One

exception is the governmental unit or police and regulatory power exception under Section

362(b)(4), which provides that the filing of a bankruptcy petition “does not operate as a stay” of:

       the commencement or continuation of an action or proceeding by a governmental
       unit . . . to enforce such governmental unit’s . . . police and regulatory power,
       including the enforcement of a judgment other than a money judgment, obtained
       in an action or proceeding by the governmental unit to enforce such governmental
       unit’s . . . police or regulatory power.

11 U.S.C. § 362(b)(4). The purpose of this exception is to discourage debtors from initiating

bankruptcy proceedings to “evad[e] impending governmental efforts to invoke the governmental

police powers to enjoin or deter ongoing debtor conduct which would seriously threaten the

public safety and welfare.” In re Halo Wireless, Inc., 684 F.3d 581, 587 (5th Cir. 2012) (citations

omitted). Section 362(b)(4), therefore, permits a governmental unit to continue judicial

proceedings to enforce its police and regulatory power.




Memorandum Opinion and Order – Page 3
       To determine whether proceedings fall within Section 362(b)(4)’s police and regulatory

power exception to the automatic stay, the Fifth Circuit applies two tests—a “public policy test”

and a “pecuniary purpose test.” Id. at 588 (citations omitted). “The pecuniary purpose test asks

whether the government primarily seeks to protect a pecuniary governmental interest in the

debtor’s property, as opposed to protecting public safety and health.” Id. (citation omitted). “The

public policy test asks whether the government is effectuating public policy rather than

adjudicating private rights.” Id. (citation omitted). “[I]f the purpose of the law is to promote

public safety and welfare or to effectuate public policy, then the exception to the automatic stay

applies.” Id. (citation omitted). “[O]n the other hand, [if] the purpose of the law is to protect the

government’s pecuniary interest in the debtor’s property or primarily to adjudicate private rights,

then the exception is inapplicable.” Id. (citations omitted). In applying both tests, the court

considers the totality of the circumstances and determines whether the “proceeding at issue is

designed primarily to protect the public safety and welfare, or represents a governmental attempt

to recover from property of the debtor estate, whether on its own claim, or on the

nongovernmental debts of private parties.” Id. (citations omitted).

       To fall within the exception, the public policy interests of the governmental unit need not

be limited to health and physical safety, and the remedy sought by the governmental unit can be

monetary in character as long as the governmental unit is “acting to vindicate something more

than a pecuniary interest.” In re Wyly, 526 B.R. 194, 198 (Bankr. N.D. Tex. 2015) (citations

omitted). Further, the exception allows entry of a money judgment against a debtor but cannot

be used to enforce a money judgment. Halo Wireless, 684 F.3d at 587 (quoting S.E.C. v.

Brennan, 230 F.3d 65, 71 (2d Cir. 2000), for the proposition that “[i]t is well established that the


Memorandum Opinion and Order – Page 4
governmental unit exception of § 362(b)(4) permits the entry of a money judgment against a

debtor so long as the proceeding in which such a judgment is entered is one to enforce the

governmental unit’s police or regulatory power. . . . However, . . . anything beyond the mere

entry of a money judgment against a debtor is prohibited by the automatic stay.”).

III.    Analysis

        Neither party disputes that the EEOC is a governmental unit for purposes of Section

362(b)(4).2 Resolution of Plaintiff’s Motion, therefore, turns on whether Plaintiff’s claims and

requests for relief fall within the scope of Section 362(b)(4). To make that determination, the

court must assess whether the EEOC’s primary purpose in bringing this action is to protect

public policy and welfare as opposed to adjudicating private rights or represents an attempt by it

to recover property from Shepherd’s bankruptcy estate, whether on its own claim, or based on

the debts of private parties. Halo Wireless, 684 F.3d at 588.

        The Fifth Circuit has not specifically addressed whether an EEOC enforcement action

under Title VII falls within Section 362(b)(4)’s exception to the automatic stay provision. The

court, however, finds persuasive the Fourth Circuit’s reasoning in McLean in which the court

concluded that actions by the EEOC for employment discrimination under Title VII satisfy the

public policy test, even when brought on behalf of specific individuals, because the EEOC in

such circumstances “is guided by ‘the overriding public interest in equal employment

opportunity . . . asserted through direct Federal enforcement.’ 118 Cong. Rec. 4941 (1972).

When the EEOC acts, albeit at the behest of and for the benefit of specific individuals, it acts

2
  Under the Bankruptcy Code, “governmental unit” means “United States; State; Commonwealth; District; Territory;
municipality; foreign state; department, agency, or instrumentality of the United States (but not a United States
trustee while serving as a trustee in a case under this title), a State, a Commonwealth, a District, a Territory, a
municipality, or a foreign state; or other foreign or domestic government.” 11 U.S.C. § 101(27).

Memorandum Opinion and Order – Page 5
also to vindicate the public interest in preventing employment discrimination.”        EEOC v.

Mclean, 834 F.2d 398, 402 (4th Cir. 1987) (quoting General Tel. Co. of the Northwest v. EEOC,

446 U.S. 318, 326 (1980)). Based on the Supreme Court’s determination that the “primary

purpose of Title VII was to achieve equality of employment opportunities,” the court in Mclean

concluded as follows:

       [W]hen [the] EEOC sues to enjoin violations of Title VII or ADEA and seeks
       reinstatement of the victims of alleged discrimination and adoption of an
       affirmative action plan in a Title VII case, and couples these prayers for relief
       with a claim for back pay, [the] EEOC is suing in exercise of its police or
       regulatory power and is not subject to the automatic stay until its monetary claims
       are reduced to judgment.

Mclean, 834 F.2d at 402. The McLean court also noted that the Eighth and Third Circuits have

reached the same conclusion in cases involving the same or similar issues. Id. (citing EEOC v.

Rath Packing Co., 797 F.2d 318, 325-26 (8th Cir 1986); and EEOC v. Hall’s Motor Transit Co.,

789 F.2d 1011, 1013 (3d Cir. 1986)).

       The same rationale applies in this case. In its Amended Complaint, the EEOC alleges that

Defendant engaged in unlawful employment practices in violation of the federally protected

rights of several employees and asserts employment law claims for religious discrimination,

religious-based hostile work environment, and retaliation claims under Title VII against

Defendant. For relief, the EEOC requests an injunction permanently enjoining Shepherd and

Shepherd’s agents from engaging in discriminatory and retaliatory employment practices in

violation of Title VII. In addition, the EEOC seeks a judgment requiring Shepherd to compensate

certain individuals for: (1) back pay with interest; (3) past and future pecuniary and

nonpecuniary losses resulting from Defendant’s unlawful employment practices; and (3) punitive

damages.

Memorandum Opinion and Order – Page 6
       Of the relief sought by the EEOC in this case, first and foremost is its request for a

permanent injunction, which is not limited in application to the individuals named in the EEOC’s

pleadings. There is also no indication from the EEOC’s pleadings that it brought this action to

protect a pecuniary governmental interest in Shepherd’s property, and, while the EEOC seeks

monetary relief on behalf of specific individuals, it is also vindicating the public interest by

seeking to prevent discrimination in the workplace under Title VII. In other words, there is no

indication that the EEOC’s primary purpose in bringing this action was to recover property from

Shepherd’s bankruptcy estate, whether on its own claim, or based on the debts of private parties.

       Moreover, the EEOC is not seeking to enforce a money judgment; rather, it seeks to

prosecute its Title VII claims against Defendant in this action for purposes of preventing

Shepherd from engaging in religious discrimination in the future and to also obtain a money

judgment on behalf of the named employees. The EEOC also acknowledges that it will not be

able to use this proceeding to enforce any money judgment entered against Shepherd.

Accordingly, the court determines that the public policy and pecuniary interest tests are satisfied,

and that this action falls within the EEOC’s police and regulatory powers. Section 362(b)(4),

therefore, applies, and the EEOC is entitled to prosecute its claims and requests for relief in this

court notwithstanding Defendant’s bankruptcy proceeding.

IV.    Conclusion

       For the reasons herein explained, the court concludes that this action is not subject to the

Bankruptcy Code’s automatic stay provision and grants Plaintiff’s Motion to Reopen the Case

Following Administrative Closure (Doc. 26) pursuant to 11 U.S.C. § 362(b)(4). Accordingly,




Memorandum Opinion and Order – Page 7
the court vacates its order administratively closing this case (Doc. 24) and reopens this action

for further proceedings consistent with the scheduling order previously entered by the court.

       It is so ordered this 11th day of October, 2018.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 8
